DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    TERRY DARNELL ANDERSON,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-281

                              [June 7, 2018]

   Appeal of order denying rule 3.850 from the Circuit Court for the
Nineteenth Judicial Circuit, St. Lucie County; Gary L. Sweet, Judge; L.T.
Case No. 56-2009-CF-001510 A.

   Terry Darnell Anderson, Lowell, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.